

	

		II

		109th CONGRESS

		1st Session

		S. 2079

		IN THE SENATE OF THE UNITED STATES

		

			November 18, 2005

			Mr. Smith (for himself,

			 Mr. Thune, Mr.

			 Allard, Mr. Burns, and

			 Mr. Thomas) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To improve the ability of the Secretary of Agriculture

		  and the Secretary of the Interior to promptly implement recovery treatments in

		  response to catastrophic events affecting the natural resources of Forest

		  Service land and Bureau of Land Management Land, respectively, to support the

		  recovery of non-Federal land damaged by catastrophic events, to assist impacted

		  communities, to revitalize Forest Service experimental forests, and for other

		  purposes.

	

	

		1.Short

			 title; table of contents

			(a)Short

			 titleThis Act may be cited

			 as the Forests for Future Generations

			 Act.

			(b)Table of

			 contentsThe table of contents for this Act is as follows:

				

					Sec. 1. Short title; table of

				contents.

					Sec. 2. Findings.

					Sec. 3. Definitions.

					TITLE I—Response to catastrophic events on Federal land

				

					Sec. 101. Development of research protocols and use in

				catastrophic event research projects.

					Sec. 102. Catastrophic event recovery evaluations.

					Sec. 103. Compliance with National Environmental Policy

				Act.

					Sec. 104. Availability and use of pre-approved management

				practices.

					Sec. 105. Availability and use of alternative

				arrangements.

					Sec. 106. Administrative and judicial review.

					Sec. 107. Guidance regarding reforestation in response to

				catastrophic events.

					Sec. 108. Obligations from Trust Fund.

					Sec. 109. Revision of land and resource management

				plans.

					Sec. 110. Effect of title.

					TITLE II—Restoring landscapes and communities impacted by

				catastrophic events

					Sec. 201. Findings.

					Sec. 202. Definitions.

					Sec. 203. Community protection and recovery funds.

					TITLE III—Experimental forests

					Sec. 301. Findings.

					Sec. 302. Availability and use of pre-approved management

				practices on National Forest experimental forests.

					Sec. 303. Availability and use of alternative arrangements for

				projects on National Forest experimental forests.

					TITLE IV—General provisions

					Sec. 401. Regulations.

					Sec. 402. Authorization of appropriations.

				

			2.FindingsCongress finds the following:

			(1)The number and

			 severity of catastrophic events causing resource damage to Federal land has

			 significantly increased over the last 20 years, and such catastrophic events

			 also create serious adverse environmental, social, and economic consequences

			 for Federal land and adjacent non-Federal land and communities.

			(2)Catastrophic

			 events often devastate forest or rangeland ecosystems and eliminate sources of

			 seed for desired tree and plant species, which—

				(A)delays or even

			 precludes the reestablishment of appropriate forest or plant cover on millions

			 of acres of Federal land;

				(B)increases the

			 susceptibility of the damaged land to wildfire and noxious or harmful species

			 and reduces the economic value of the damaged land's resources;

				(C)increases the

			 susceptibility of adjacent undamaged land to insect infestations, disease, and

			 noxious weeds;

				(D)pollutes

			 municipal water supplies and damages water delivery infrastructure;

				(E)exacerbates

			 sediment production that adversely impacts native fish habitat and soil

			 productivity;

				(F)results in unsafe

			 campgrounds, trails, roads, and other infrastructure; and

				(G)adversely impacts

			 the sustainability of ecosystems and the well-being of adjacent

			 communities.

				(3)Program

			 authorities and funding mechanisms currently available to the Secretary of

			 Agriculture and the Secretary of the Interior to respond to catastrophic events

			 on forested Federal land do not provide for consistent and timely response

			 activities.

			(4)Alternative

			 arrangements approved by the Council on Environmental Quality have been used on

			 an inconsistent basis to respond to catastrophic events on forested Federal

			 land, but, when used in the past, such alternative arrangements have encouraged

			 expedited and successful recovery outcomes.

			(5)A prompt and

			 standardized management response to a catastrophic event, which is also

			 adaptive to the unique characteristics of each catastrophic event, is

			 needed—

				(A)to effectively

			 recover the area damaged by the catastrophic event;

				(B)to minimize the

			 impact on the resources of the area and adjacent communities adversely affected

			 by the catastrophic event; and

				(C)to recover

			 damaged, but still merchantable, material before it losses economic

			 value.

				(6)Reforestation

			 treatments on forested Federal land after a catastrophic event helps to restore

			 appropriate forest cover, which provides multiple renewable resource benefits,

			 including—

				(A)protecting soil

			 and water resources;

				(B)providing habitat

			 for wildlife and fish;

				(C)contributing to

			 aesthetics and enhancing the recreational experience for visitors;

				(D)providing a

			 future source of timber for domestic use;

				(E)ensuring the

			 health and resiliency of affected ecosystems for present and future

			 generations; and

				(F)sequestering

			 carbon.

				(7)According to the

			 Comptroller General, the reforestation backlog for Federal land has increased

			 since 2000 as a result of natural disturbances, such as wildland fires, insect

			 infestations, and diseases.

			(8)Additional

			 scientific and monitoring information is needed regarding the effectiveness of

			 recovery treatments to improve subsequent recovery proposals in response to

			 future catastrophic events.

			(9)State, tribal,

			 and local governments, local communities, and other entities play a critical

			 role in restoring landscapes damaged by a catastrophic event and in reducing

			 the risks associated with the catastrophic event.

			(10)Greater

			 resources and adaptive arrangements must be made available to land managers to

			 facilitate the prompt implementation of recovery treatments, including

			 reforestation, following catastrophic events.

			3.DefinitionsIn this Act:

			(1)Alternative

			 arrangementsThe term alternative arrangements means

			 the authority granted to the Council on Environmental Quality under section

			 1506.11 of title 40, Code of Federal Regulations, to grant alternative

			 arrangements for compliance with the National

			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), including

			 the authority to—

				(A)reduce processing

			 times for an environmental impact statement; or

				(B)if warranted by

			 the emergency, condense the preparation and processing of an environmental

			 impact statement.

				(2)Burned area

			 emergency responseThe term burned area emergency

			 response means the process used by the Secretary concerned to plan and

			 implement emergency stabilization actions on Federal land in response to a

			 catastrophic event in order to minimize threats to life or property or to

			 stabilize and prevent unacceptable degradation to natural and cultural

			 resources resulting from the effects of the catastrophic event.

			(3)Catastrophic

			 eventThe term catastrophic event means any natural

			 disaster or any fire, flood, or explosion, regardless of cause, that the

			 Secretary determines has caused or will cause damage of significant severity

			 and magnitude to Federal land, or for purposes of title II, non-Federal

			 land.

			(4)Catastrophic

			 event recoveryThe term catastrophic event recovery,

			 with respect to an area of Federal land damaged by a catastrophic event,

			 means—

				(A)if the

			 catastrophic event involved fire, the rehabilitation and restoration activities

			 (other than any emergency stabilization treatments undertaken as part of the

			 burned area emergency response) that are undertaken on the damaged Federal

			 land, including any infrastructure or facilities thereon, in response to the

			 catastrophic event;

				(B)if the

			 catastrophic event did not involve fire, the emergency stabilization and

			 rehabilitation and restoration activities that are undertaken on the damaged

			 Federal land, including infrastructure or facilities thereon, in response to

			 the catastrophic event; or

				(C)the reforestation

			 or revegetation of the damaged Federal land in response to the catastrophic

			 event using, to the extent practicable and preferable, native or beneficial

			 plants to avoid creation of plantation forests and the recovery of trees on the

			 damaged Federal land through the use of timber harvesting in a manner

			 consistent with the applicable land and resource management plan.

				(5)Catastrophic

			 event recovery evaluationThe term catastrophic event

			 recovery evaluation, with respect to an area of Federal land damaged by

			 a catastrophic event, means an evaluation of the damaged Federal land that is

			 conducted in accordance with section 102 for the purpose of developing the

			 catastrophic event recovery proposal for the area.

			(6)Catastrophic

			 event recovery proposalThe term catastrophic event

			 recovery proposal means the list and brief description of catastrophic

			 event recovery projects, catastrophic event research projects, and pre-approved

			 management practices that are—

				(A)prepared or

			 identified as part of the catastrophic event recovery evaluation of an area of

			 Federal land damaged by a catastrophic event; and

				(B)proposed to be

			 undertaken to facilitate the catastrophic event recovery of the area or

			 evaluate the effects and effectiveness of such recovery efforts.

				(7)Catastrophic

			 event recovery projectThe term catastrophic event recovery

			 project means an individual activity or a series of activities

			 identified in a catastrophic event recovery proposal for an area of Federal

			 land damaged by a catastrophic event and proposed to be undertaken in response

			 to the catastrophic event to promote catastrophic event recovery.

			(8)Catastrophic

			 event research projectThe term catastrophic event research

			 project means a scientifically designed study of the effects and

			 effectiveness of—

				(A)any catastrophic

			 event recovery projects undertaken in an area of land damaged by a catastrophic

			 event; and

				(B)any emergency

			 stabilization treatments undertaken as part of a burned area emergency response

			 in the area of land damaged by a catastrophic event.

				(9)Community

			 wildfire protection planThe term community wildfire

			 protection plan has the meaning given that term in section 101(3) of the

			 Healthy Forest Restoration Act of 2003 (16 U.S.C. 6511(3)).

			(10)Federal

			 landThe term Federal land means land in the

			 National Forest System and land managed by the Bureau of Land Management. The

			 term does not include any land contained in a component of the National

			 Wilderness Preservation System or designated as a national monument.

			(11)Indian

			 tribeThe term Indian tribe has the meaning given

			 the term in section 4 of the Indian Self-Determination and Education Assistance

			 Act (25 U.S.C. 450b).

			(12)Land and

			 resource management planThe term land and resource

			 management plan means—

				(A)a land and

			 resource management plan developed for a unit of the National Forest System

			 under section 6 of the Forest and Rangeland Renewable Resources Planning Act of

			 1974 (16 U.S.C. 1604); or

				(B)a land use plan

			 developed for an area of the public land under section 202 of the Federal Land

			 Policy and Management Act of 1976 (43 U.S.C. 1712).

				(13)Land-grant

			 colleges and universitiesThe term land-grant colleges and

			 universities has the meaning given that term in section 1404(11) of the

			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7

			 U.S.C. 3103(11)).

			(14)Landscape

			 assessmentThe term landscape assessment means an

			 assessment describing catastrophic event conditions and recovery needs and

			 opportunities on non-Federal land affected by a catastrophic event and

			 including a list of proposed special recovery projects to address those needs

			 and opportunities.

			(15)National

			 forest systemThe term National Forest System has

			 the meaning given that term in section 11(a) of the Forest and Rangeland

			 Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)).

			(16)Natural

			 disasterThe term natural disaster includes a

			 hurricane, tornado, windstorm, snow or ice storm, rain storm, high water,

			 wind-driven water, tidal wave, earthquake, volcanic eruption, landslide,

			 mudslide, drought, or insect or disease outbreak.

			(17)Pre-approved

			 management practiceThe term pre-approved management

			 practice means a management practice identified by the Secretary

			 concerned under section 104(a) that may be immediately implemented as part of a

			 catastrophic event recovery project or catastrophic event research project to

			 facilitate the catastrophic event recovery of an area of Federal land damaged

			 by a catastrophic event.

			(18)Secretary

			 concernedThe term Secretary concerned means—

				(A)the Secretary of

			 Agriculture, with respect to National Forest System land; and

				(B)the Secretary of

			 the Interior, with respect to land managed by the Bureau of Land Management,

			 including land held for the benefit of an Indian tribe.

				(19)Special

			 recovery projectThe term special recovery project

			 means an individual activity or a series of activities proposed to be

			 undertaken to rehabilitate, repair, and restore non-Federal land damaged by a

			 catastrophic event, community infrastructure and facilities on the land, and

			 economic, social, and cultural conditions affected by the catastrophic

			 event.

			IRESPONSE TO

			 CATASTROPHIC EVENTS ON FEDERAL LAND

			101.Development of

			 research protocols and use in catastrophic event research projects

				(a)Development of

			 protocols; purposeFor the purpose of collecting and analyzing

			 scientific information about the effectiveness and ecological impacts of

			 catastrophic event recovery projects and emergency stabilization treatments

			 undertaken as part of a burned area emergency response to increase the

			 long-term benefits of management activities and to decrease short-term impacts,

			 the Secretary concerned shall develop research protocols consisting of a

			 research approach that is specifically designed to improve knowledge,

			 understanding, and predictive capabilities, including an appropriate and

			 scientifically sound experimental design or set of sampling procedures, and

			 accompanying methods of data analysis and interpretation.

				(b)Peer review

			 requiredThe research protocols developed under subsection (a),

			 and any subsequent modification thereof, shall be subject to independent peer

			 review by scientific and land management experts.

				(c)Time for

			 completion; modificationThe research protocols required by this

			 section shall be submitted to Congress not later than 180 days after the date

			 of enactment of this Act. The Secretary concerned may modify the research

			 protocols, as the Secretary determines necessary, after their submission to

			 Congress. The Secretary concerned shall notify Congress regarding any such

			 modification.

				(d)Catastrophic

			 event research projectsIn accordance with the research protocols

			 developed under this section, the Secretary concerned may conduct one or more

			 catastrophic event research projects in an area of land damaged by a

			 catastrophic event. The Secretary may develop a proposed catastrophic event

			 research project as part of a catastrophic event recovery proposal or develop a

			 catastrophic event research project independently of the catastrophic event

			 recovery proposal during the catastrophic event recovery in response to

			 changing conditions in the area damaged by the catastrophic event.

				(e)Public

			 access

					(1)ProtocolsThe

			 Secretary concerned shall make the research protocols developed under

			 subsection (a), including any modification thereof, publicly available, in a

			 form determined to be appropriate by the Secretary.

					(2)Research

			 resultsAfter completion of the independent peer review required

			 by subsection (b), the Secretary concerned shall make the results of

			 catastrophic event research projects publicly available, in a form determined

			 to be appropriate by the Secretary.

					(f)Forest health

			 partnerships

					(1)In

			 generalIn developing and using the research protocols required

			 by this section, the Secretary concerned shall enter into at least 1

			 cooperative agreement with 1 or land-grant colleges or universities in each

			 Forest Service Region to form forest health partnerships, including regional

			 institutes, to utilize the education, research, and outreach capacity of

			 land-grant colleges and universities to address the recovery of forested land

			 after a catastrophic event.

					(2)Alignment with

			 cooperative ecosystem studies unitsA forest health partnership

			 may be aligned with the current network of Cooperative Ecosystem Studies

			 Units.

					102.Catastrophic

			 event recovery evaluations

				(a)Commencement

					(1)Evaluation

			 requiredIn response to a catastrophic event affecting 1,000 or

			 more acres of Federal land, the Secretary concerned shall conduct a

			 catastrophic event recovery evaluation of the damaged Federal land.

					(2)Evaluation

			 authorizedIf a catastrophic event affects more than 250 acres of

			 Federal land, but less than 1,000 acres, the Secretary concerned is authorized,

			 but not required, to conduct a catastrophic event recovery evaluation of the

			 damaged Federal land.

					(b)CompletionWhen

			 a catastrophic event recovery evaluation is required to be conducted under

			 subsection (a), the Secretary concerned shall commence and complete the

			 catastrophic event recovery evaluation not later than 30 days after the

			 conclusion of the catastrophic event in order to facilitate prompt—

					(1)decision-making

			 with regard to the catastrophic event recovery of the Federal land damaged by

			 the catastrophic event; and

					(2)implementation of

			 catastrophic event recovery projects on the damaged Federal land.

					(c)Elements of

			 Catastrophic Event EvaluationIn conducting the catastrophic

			 event recovery evaluation for an area of Federal land damaged by a catastrophic

			 event, the Secretary concerned shall prepare the following:

					(1)A description of

			 catastrophic event conditions on the damaged Federal land, recovery needs and

			 opportunities, and the areas where management intervention would be

			 helpful—

						(A)to repair,

			 maintain, or improve resource values;

						(B)to maintain

			 infrastructure;

						(C)to foster

			 reforestation or other recovery of the damaged Federal land; and

						(D)to achieve the

			 goals and objectives of the applicable land and resource management

			 plan.

						(2)A preliminary

			 determination of any catastrophic event research projects that best fit the

			 circumstances of the particular catastrophic event environment or would enhance

			 scientific understanding relevant to the damaged area.

					(3)A catastrophic

			 event recovery proposal containing possible catastrophic event recovery

			 projects and catastrophic event research projects for the damaged area and

			 describing the anticipated size and scope of these projects.

					(4)One or more maps

			 detailing the area of damaged Federal land and the location of catastrophic

			 event recovery proposals.

					(5)A preliminary

			 estimate of the funding that would be needed to complete the catastrophic event

			 recovery projects and catastrophic event research projects contained in the

			 catastrophic event recovery proposal.

					(6)A preliminary

			 estimate of the receipts to be derived from the catastrophic event recovery

			 projects and catastrophic event research projects contained in the catastrophic

			 event recovery proposal.

					(7)A preliminary

			 schedule showing the timing of possible catastrophic event recovery projects

			 and catastrophic event research projects by fiscal year, assuming funding is

			 available to undertake the projects.

					(d)Use of

			 Pre-Approved Management Practices or Alternative Arrangements

					(1)DeterminationIn

			 addition to complying with the requirements specified in subsection (c) for

			 each catastrophic event recovery evaluation, the Secretary concerned shall make

			 a determination of—

						(A)whether or not

			 any pre-approved management practices can be immediately implemented under

			 section 104 to facilitate the catastrophic event recovery of the area covered

			 by the catastrophic event recovery evaluation; and

						(B)whether or not

			 any catastrophic event recovery project or catastrophic event research project,

			 or portion of such a project, contained in the catastrophic event recovery

			 proposal should be developed and carried out using the alternative arrangements

			 authorized by section 105.

						(2)FactorsIn

			 making any determination under paragraph (1)(B) to develop and carry out a

			 catastrophic event recovery project or catastrophic event research project, or

			 portion of such a project, using alternative arrangements under section 105,

			 the Secretary concerned shall consider at a minimum the following:

						(A)The necessity of

			 promptly responding to the catastrophic event on the damaged Federal

			 land.

						(B)The recovery

			 needs and opportunities identified under subsection (c)(1) with respect to the

			 damaged Federal land.

						(C)The lack of

			 pre-approved management practices applicable to the damaged Federal

			 land.

						(D)The threat to

			 public health and safety.

						(E)The likelihood of

			 substantial loss of adjacent private and public property or other substantial

			 economic losses.

						(3)Notification

			 and consultationThe Secretary concerned shall make the

			 determinations under paragraph (1) after notification of and in consultation

			 with the Council on Environmental Quality, but the determination remains in the

			 sole discretion of the Secretary.

					(e)Interdisciplinary

			 ApproachTo conduct the catastrophic event recovery evaluation of

			 an area of Federal land damaged by a catastrophic event, the Secretary

			 concerned shall use a systematic, interdisciplinary approach that insures the

			 integrated use of appropriate natural and social sciences.

				(f)Coordination

			 With Other ActivitiesThe Secretary concerned may combine the

			 preparation of a catastrophic event recovery evaluation of Federal land with

			 the preparation of a landscape assessment for non-Federal land in the vicinity

			 of the damaged Federal land prepared under section 203(c)(1)(A).

				(g)Public

			 collaborationTo encourage meaningful participation during the

			 preparation of catastrophic event recovery projects, the Secretary concerned

			 shall facilitate collaboration among State and local governments, Indian

			 tribes, land-grant colleges and universities, and interested persons during the

			 preparation of catastrophic event recovery evaluations and catastrophic event

			 recovery proposals.

				(h)Public

			 notice

					(1)Notice of

			 evaluationThe Secretary concerned shall provide public notice of

			 each catastrophic event recovery evaluation, including the catastrophic event

			 recovery proposal prepared as part of the evaluation. The notice shall be

			 provided in a form determined to be appropriate by the Secretary concerned,

			 such as publication in the Federal Register.

					(2)Notice of

			 public meetingsThe Secretary concerned shall provide notice of

			 public meetings conducted in connection with a catastrophic event recovery

			 evaluation and the availability of preliminary analyses or documents prepared

			 as part of the evaluation. The notice shall be provided at such times and in

			 such a manner as the Secretary concerned considers appropriate.

					103.Compliance

			 with National Environmental Policy Act

				(a)Compliance

			 RequiredExcept as provided in subsection (b), the Secretary

			 concerned shall comply with the National Environmental Policy Act of 1969 (42

			 U.S.C. 4331 et seq.), its implementing regulations, and other applicable laws

			 in designing and conducting catastrophic event recovery projects and

			 catastrophic event research projects.

				(b)Satisfaction of

			 NEPA RequirementsThe list of pre-approved management practices

			 prepared under subsection (a) of section 104, the use of pre-approved

			 management practices in the manner provided in such section as part of the

			 catastrophic event recovery of an area of Federal land damaged by a

			 catastrophic event, and the use of alternative arrangements in the manner

			 provided in section 105 to design or conduct a catastrophic event recovery

			 project or catastrophic event research project, or portion of such a project,

			 are deemed to satisfy the requirements of section 102 of the National

			 Environmental Policy Act of 1969 (42 U.S.C. 4332) and its implementing

			 regulations.

				104.Availability

			 and use of pre-approved management practices

				(a)List of

			 Available Pre-Approved Management Practices

					(1)Preparation of

			 listThe Secretary concerned shall prepare a list of management

			 practices that may be immediately implemented as part of a catastrophic event

			 recovery project or catastrophic event research project to facilitate the

			 catastrophic event recovery of an area of Federal land damaged by a

			 catastrophic event.

					(2)Rule

			 makingThe list of pre-approved management practices shall be

			 prepared using notice and comment rule making under section 553 of title 5,

			 United States Code.

					(3)Peer review

			 requiredBefore a management practice may be included on the list

			 of pre-approved management practices, the management practice shall be subject

			 to independent peer review by scientific and land management experts. The

			 results of the review shall be available to the public during the comment

			 period.

					(4)Revision or

			 amendmentThe Secretary concerned may amend or revise the list of

			 pre-approved management practices as necessary whenever new scientific and

			 managerial information becomes available. Paragraphs (2) and (3) shall apply to

			 the amendment or revision process.

					(b)Use of

			 Pre-Approved Management PracticesUntil the end of the 2-year

			 period beginning on the date on which the catastrophic event recovery

			 evaluation is completed for an area of Federal land damaged by a catastrophic

			 event, the Secretary concerned may implement and carry out pre-approved

			 management practices to facilitate the catastrophic event recovery of the

			 area.

				(c)Effect of

			 Termination of PeriodAfter the expiration of the applicable time

			 period under subsection (b), a pre-approved management practice may not be

			 initiated under the authority of such subsection for an area of Federal land

			 damaged by a catastrophic event. Any pre-approved management practice initiated

			 before the date of the expiration of the applicable time period may not be

			 continued after that date.

				(d)Use for Certain

			 Activities Prohibited

					(1)Road

			 constructionA pre-approved management practice may not authorize

			 any permanent road building. Any temporary road constructed as part of a

			 pre-approved management practice shall be obliterated upon conclusion of the

			 practice and the road area restored to the extent practicable.

					(2)Timber

			 harvestingTimber harvesting carried out as part of a

			 pre-approved management practice shall be limited to trees—

						(A)that are already

			 down, dead, broken, or severely root sprung;

						(B)regarding which

			 mortality is highly probable within five years after the end of the

			 catastrophic event;

						(C)that are required

			 to be removed for worker or public safety; or

						(D)that are not

			 specified for snag retention by the applicable land and resource management

			 plan.

						(e)Required

			 Consultation

					(1)ESA

			 consultation

						(A)In

			 generalIn the case of the proposed use of a pre-approved

			 management practice under subsection (b), the Secretary concerned may use the

			 emergency procedures described in section 402.05 of title 50, Code of Federal

			 Regulations, to comply with section 7 of the Endangered Species Act of 1973 (16

			 U.S.C. 1536).

						(B)Incidental

			 takings

							(i)In

			 generalAt the conclusion of the consultation, the statement

			 required by section 7(b)(4) of the Endangered Species Act of 1973 (16 U.S.C.

			 1536(b)(4)) shall be issued for any incidental taking that may occur while

			 using the pre-approved management practice.

							(ii)ApplicationThe

			 statement issued under clause (i) shall—

								(I)be effective

			 beginning on the date the Secretary concerned initiates the practice;

			 and

								(II)apply to all

			 persons assisting or cooperating with the Secretary in using the

			 practice.

								(C)Deadline for

			 completionIf the consultation required under this subsection is

			 not completed by the date on which the decision document is issued under

			 subsection (f), the applicable biological assessment from the land management

			 agency shall be considered to be sufficient for the purposes of section 7 of

			 the Endangered Species Act of 1973 (16 U.S.C. 1536).

						(2)Other required

			 consultationAny consultation required under other laws, such as

			 the National Historic Preservation Act (16 U.S.C. 470 et seq.) or the Federal

			 Water Pollution Control Act (33 U.S.C. 1251 et seq.), may proceed

			 simultaneously with the implementation of a pre-approved management practice.

			 Results of consultation shall be immediately incorporated into the practice, to

			 the extent feasible, practical, and consistent with the response, recovery, and

			 rehabilitation objectives of the project.

					(f)Issuance of

			 Decision DocumentNot later than 30 days after the date on which

			 the Secretary concerned makes the determination under section 102(d) to use a

			 pre-approved management practice to facilitate the catastrophic event recovery

			 of an area of Federal land damaged by a catastrophic event, the Secretary

			 concerned shall issue a concise decision document that contains—

					(1)a description of

			 the pre-approved management practice to be implemented;

					(2)the rationale for

			 the agency decision;

					(3)an economic

			 analysis and justification; and

					(4)an analysis of

			 the environmental effects of the pre-approved management practice and how such

			 effects will be minimized or mitigated consistent with the applicable land and

			 resource management plan.

					(g)Immediate

			 ImplementationThe Secretary concerned shall implement a

			 pre-approved management practice immediately after the issuance of the decision

			 document under subsection (f), subject only to the availability of funds for

			 the practice.

				(h)MonitoringTo

			 monitor the implementation of a pre-approved management practice, the Secretary

			 concerned may establish a third-party monitoring group, as determined to be

			 appropriate by the Secretary.

				105.Availability

			 and use of alternative arrangements

				(a)Limited

			 Consideration of AlternativesIf the Secretary concerned

			 determines under section 102(d) to utilize alternative arrangements to conduct

			 a catastrophic event recovery project or catastrophic event research project,

			 or portion of such a project, the Secretary concerned is not required to study,

			 develop, or describe more than the proposed agency action and the alternative

			 of no action in designing that project or the portion of the project for which

			 the alternative arrangements are utilized.

				(b)Use for Certain

			 Activities Prohibited

					(1)Road

			 constructionAlternative arrangements under this section may not

			 be used to design or conduct a catastrophic event recovery project or

			 catastrophic event research project, or portion of such a project, that

			 provides for any permanent road building. Any temporary road constructed as

			 part of the project shall be obliterated upon completion of the project and the

			 road area restored to the extent practicable.

					(2)Timber

			 harvestingTimber harvesting carried out as part of a

			 catastrophic event recovery project or catastrophic event research project, or

			 portion of such a project, for which alternative arrangements under this

			 section were used shall be limited to trees—

						(A)that are already

			 down, dead, broken, or severely root sprung;

						(B)regarding which

			 mortality is highly probable;

						(C)that are required

			 to be removed for worker or public safety; or

						(D)that are not

			 specified for snag retention by the applicable land and resource management

			 plan.

						(c)Required

			 Consultation

					(1)ESA

			 consultation

						(A)In

			 generalIn the case of a catastrophic event recovery project or

			 catastrophic event research project, or portion of such a project, for which

			 alternative arrangements under this section are used, the Secretary concerned

			 may use the emergency procedures described in section 402.05 of title 50, Code

			 of Federal Regulations, to comply with section 7 of the Endangered Species Act

			 of 1973 (16 U.S.C. 1536).

						(B)Incidental

			 takings

							(i)In

			 generalAt the conclusion of the consultation, the statement

			 required by section 7(b)(4) of the Endangered Species Act of 1973 (16 U.S.C.

			 1536(b)(4)) shall be issued for any incidental taking that may occur under the

			 project.

							(ii)ApplicationThe

			 statement issued under clause (i) shall—

								(I)be effective

			 beginning on the date the Secretary concerned initiates action under the

			 project; and

								(II)apply to all

			 persons assisting or cooperating with the Secretary under the project.

								(C)Deadline for

			 completionIf the consultation required under this subsection is

			 not completed by the date on which the decision document is issued under

			 subsection (d), the applicable biological assessment from the land management

			 agency shall be considered to be sufficient for the purposes of section 7 of

			 the Endangered Species Act of 1973 (16 U.S.C. 1536).

						(2)Other required

			 consultationAny consultation required under other laws, such as

			 the National Historic Preservation Act (16 U.S.C. 470 et seq.) or the Federal

			 Water Pollution Control Act (33 U.S.C. 1251 et seq.), may proceed

			 simultaneously with the design of a catastrophic event recovery project or

			 catastrophic event research project, or portion of such a project, for which

			 alternative arrangements under this section are used. Results of consultation

			 shall be immediately incorporated into the project, to the extent feasible,

			 practical, and consistent with the response, recovery, and rehabilitation

			 objectives of the project.

					(d)Completion of

			 Alternative Arrangements and Issuance of Decision DocumentNot

			 later than 90 days after the date on which the Secretary concerned makes the

			 determination under section 102(d) to develop and carry out a catastrophic

			 event recovery project or catastrophic event research project, or portion of

			 such a project, using alternative arrangements, the Secretary concerned

			 shall—

					(1)complete the

			 alternative arrangements for that catastrophic event recovery project or

			 catastrophic event research project, or portion thereof, under this section;

			 and

					(2)issue a concise

			 decision document that contains—

						(A)the rationale for

			 the agency decision;

						(B)an economic

			 analysis and justification; and

						(C)an analysis of

			 the environmental effects of the project and how such effects will be minimized

			 or mitigated consistent with the applicable land and resource management

			 plan.

						(e)Immediate

			 ImplementationIn the case of a catastrophic event recovery

			 project or catastrophic event research project, or portion of such a project,

			 for which the alternative arrangements authorized by this section are used, the

			 Secretary concerned shall implement the project, or portion of the project,

			 immediately after the issuance of the decision document under subsection (d),

			 subject only to the availability of funds for the project.

				(f)MonitoringTo

			 monitor a catastrophic event recovery project or catastrophic event research

			 project, or portion of such a project, for which the alternative arrangements

			 authorized by this section were used, the Secretary concerned may establish a

			 third-party monitoring group, as determined to be appropriate by the

			 Secretary.

				106.Administrative

			 and judicial review

				(a)Administrative

			 Review GenerallyExcept as provided in subsection (b), nothing in

			 this title affects—

					(1)the notice,

			 comment, and appeal requirements of section 322 of the Department of the

			 Interior and Related Agencies Appropriations Act, 1993 (Public 102-381; 16

			 U.S.C. 1612 note) and section 215 of title 36, Code of Federal Regulations;

			 or

					(2)the consideration

			 or disposition of any legal action brought with respect to such

			 requirements.

					(b)Predecisional

			 Administrative ReviewThe predecisional administrative review

			 process established by the Secretary of Agriculture by regulation under section

			 105 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6515), and the

			 Department of the Interior administrative hearings and appeals procedures

			 referred to in subsection (c)(1)(B) of such section, shall serve as the sole

			 means by which a person can seek administrative review regarding—

					(1)the proposed use

			 of a pre-approved management practice under section 104; or

					(2)a catastrophic

			 event recovery project or catastrophic event research project, or portion of

			 such a project, for which the alternative arrangements under section 105 are

			 used.

					(c)Judicial

			 Review

					(1)In

			 generalSection 106 of the Healthy Forests Restoration Act of

			 2003 (16 U.S.C. 6516) shall apply with respect to the implementation of a

			 pre-approved management practice under section 104 or a catastrophic event

			 recovery project or catastrophic event research project regarding which the

			 applicable administrative review process has been exhausted.

					(2)Attorney

			 feesIn any proceeding for judicial review of agency action under

			 this subsection, attorney fees awarded to a prevailing party may not exceed the

			 hourly rates established in section 3006A of title 18, United States

			 Code.

					(d)Mediation and

			 Binding Arbitration

					(1)In

			 generalIn lieu of the administrative and judicial processes

			 provided for in subsections (b) and (c), the Secretary concerned is encouraged

			 to establish procedures for voluntary mediation and binding arbitration that

			 would accelerate the implementation of catastrophic event recovery

			 projects.

					(2)RequirementsAny

			 procedures established under paragraph (1) shall provide that—

						(A)the Federal

			 Government shall bear all costs of any mediation or binding arbitration

			 proceedings;

						(B)the limitation on

			 attorney fees under subsection (c)(2) shall not apply to the

			 proceedings;

						(C)the applicable

			 local government, any persons economically impacted by the catastrophic event

			 recovery project, and any potential litigants shall be allowed to equally

			 participate in the proceedings;

						(D)the proceedings

			 shall be completed within 30 days of the date on which the proceedings were

			 initiated; and

						(E)the mediator

			 shall be mutually acceptable to all parties to the proceedings.

						107.Guidance

			 regarding reforestation in response to catastrophic events

				Not later than

			 180 days after the date of enactment of this Act, the Secretary concerned

			 shall—

					(1)standardize the

			 collection, reporting, and review procedures for data regarding more

			 aggressive, expedited, and comprehensive reforestation in response to

			 catastrophic events by clarifying agency-wide guidance and developing standard

			 protocols for determining when and how reforestation can be best achieved as

			 part of the response to catastrophic events; and

					(2)clarify

			 agency-wide guidance regarding reforestation in response to catastrophic events

			 to ensure that such guidance is consistent with agency goals and budget

			 constraints.

					108.Obligations

			 from trust fundSection 303(d)

			 of Public Law 96–451 (16 U.S.C. 1606a(d)) is amended—

				(1)by redesignating

			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and

			 indenting appropriately;

				(2)by striking the

			 (d) The Secretary of Agriculture and inserting the

			 following:

					

						(d)Obligations

				from trust fund

							(2)Reforestation

				and timber stand improvementsThe Secretary of

				Agriculture

							;

				(3)by inserting

			 before paragraph (2) (as designated by paragraph (2)) the following:

					

						(1)DefinitionsIn

				this subsection:

							(A)Appropriate

				forest coverThe term appropriate forest cover means

				the species of trees, the degree of stocking, the rate of growth, and the

				conditions of a stand designed to secure the maximum benefits of multiple use

				sustained yield management.

							(B)Catastrophic

				eventThe term catastrophic event means any natural

				disaster or any fire, flood, or explosion, regardless of cause, that the

				Secretary of Agriculture determines has caused or will cause damage of

				significant severity and magnitude to National Forest System land.

							(C)Natural

				disasterThe term natural disaster includes a

				hurricane, tornado, windstorm, snow or ice storm, rain storm, high water,

				wind-driven water, tidal wave, earthquake, volcanic eruption, landslide,

				mudslide, drought, or insect or disease

				outbreak.

							;

				and

				(4)in paragraph (2)

			 (as designated by paragraph (2))—

					(A)in subparagraph

			 (A) (as redesignated by paragraph (1))—

						(i)by

			 inserting , subject to subparagraph (B), after

			 reforestation; and

						(ii)by

			 striking and at the end;

						(B)by redesignating

			 subparagraph (B) (as redesignated by paragraph (1)) as subparagraph (C);

			 and

					(C)by inserting

			 after subparagraph (A) (as redesignated by paragraph (1)) the following:

						

							(B)reforestation

				treatment to restore appropriate forest cover on National Forest System land

				that is capable of growing, and available for, commercial timber harvest and

				that has been affected by a catastrophic event if—

								(i)the need for the

				reforestation treatment is identified in the report submitted to Congress under

				section 3(d)(1) of the Forest and Rangeland Renewable Resources Planning Act of

				1974 (16 U.S.C. 1601(d)(1)); and

								(ii)the

				reforestation treatment occurs within 5 years of—

									(I)if there is no

				harvest activity following the wildfire or the nonfire natural disturbance

				event, the wildfire or a nonfire natural disturbance event;

									(II)if a

				regeneration harvest is the final cut in a stand in a disturbed area, the

				regeneration harvest; or

									(III)if a salvage

				harvest is the final cut in a stand in a disturbed area, the salvage harvest;

				and

									.

					109.Revision of

			 land and resource management plansDuring the 3-year period beginning on the

			 date of enactment of this Act, the Secretary concerned shall ensure that any

			 revision to a land and resource management plan address forest management and

			 recovery goals after a catastrophic event.

			110.Effect of

			 title

				(a)Use of other

			 authoritiesNothing in this title affects the use by the

			 Secretary concerned of other statutory or administrative authority, including

			 categorical exclusions adopted to implement the National Environmental Policy

			 Act of 1969 (42 U.S.C. 4321 et seq.), to conduct a catastrophic event recovery

			 project or catastrophic event research project, or portion of such a project,

			 that is not conducted using the alternative arrangements authorized by section

			 105.

				(b)Advisory

			 committeesThe Federal Advisory Committee Act (5 U.S.C. App.) and

			 title XVIII of the Food and Agriculture Act of 1977 (7 U.S.C. 2281 et seq.)

			 shall not apply to—

					(1)the independent

			 peer review provided by scientific and land management experts under section

			 101(b);

					(2)the monitoring

			 process under section 104(h) or 105(f); and

					(3)the preparation

			 of a catastrophic event recovery evaluation or catastrophic event recovery

			 proposal.

					IIRestoring

			 landscapes and communities impacted by catastrophic events

			201.FindingsCongress finds that—

				(1)there is a

			 relationship between poverty and Federal land ownership, with households below

			 the poverty level being located in close proximity to Federal land;

				(2)households below

			 the poverty level are more likely to be located in areas with low or no

			 wildfire or other catastrophic event response capabilities; and

				(3)catastrophic

			 events disproportionately affect low-income communities in the short term and

			 long term by negatively impacting economic activities such as recreation,

			 timber and nontraditional forest product utilization, fisheries, and

			 tourism.

				202.Definitions

				In this title:

					(1)Eligible

			 entityThe term eligible entity means a State

			 Forester or equivalent State official, an Indian tribe, local government,

			 community-based organization, or other person.

					(2)Excess

			 receiptsThe term excess receipts means any National

			 Forest Fund receipts derived from the sale of timber under section 105(b)(2),

			 that are identified by the Secretary for the fiscal year as amounts in excess

			 of the amounts retained onsite for activities included in an applicable

			 catastrophic event recovery project.

					(3)FundThe

			 term fund means a community protection and recovery fund

			 established under section 203(a).

					(4)SecretaryThe

			 term Secretary means the Secretary of Agriculture.

					203.Community

			 protection and recovery funds

				(a)EstablishmentThe

			 Secretary shall establish within the Treasury a community protection and

			 recovery fund for each catastrophic event recovery project, consisting of such

			 amounts as are transferred to the fund under subsection (b).

				(b)Transfers to

			 FundThere are appropriated to each fund amounts equivalent to 5

			 percent of excess receipts.

				(c)Use

					(1)In

			 generalSubject to paragraphs (2) and (3), amounts in the fund

			 shall be available, without further appropriation, to the Secretary, in

			 cooperation with any eligible entities, for—

						(A)the preparation

			 of a landscape assessment for non-Federal land affected by a catastrophic

			 event;

						(B)assistance in the

			 preparation of a community wildfire protection plan or related plan; and

						(C)implementation of

			 special recovery projects identified in the landscape assessment or community

			 wildfire protection plan, community assessment, or community action plan,

			 including—

							(i)revegetation,

			 tree planting, and other management practices that the Secretary determines to

			 be appropriate;

							(ii)developing

			 products from and markets for fire timber harvest and remaining forest

			 resources;

							(iii)training for

			 the local workforce;

							(iv)repair of public

			 facilities, such as water systems, roads, bridges and trails, affected by a

			 catastrophic event; and

							(v)any

			 other activities that the Secretary determines to be necessary to undertake the

			 special recovery project.

							(2)PreferenceIn

			 making expenditures from a fund, the Secretary shall give priority to

			 low-income communities.

					(3)LimitationAmounts

			 in a fund shall only be available for expenditure for a specific catastrophic

			 event during the 3-year period beginning on the date on which the catastrophic

			 event occurs.

					(d)ReprogrammingAmounts

			 deposited in a fund or eligible for deposit in a fund shall not be subject to

			 transfer or reprogramming for wildland fire management or any other emergency

			 purposes.

				IIIExperimental

			 forests

			301.FindingsCongress finds the following:

				(1)The experimental

			 forests established pursuant to section 4 of the Forest and Rangeland Renewable

			 Resources Research Act of 1978 (16 U.S.C. 1643) or the organic administrative

			 authorities of the Secretary of Agriculture (16 U.S.C. 551) serve as a natural

			 laboratory for the Forest Service to evaluate management practices generally

			 and specific responses to catastrophic events that can be eventually used

			 throughout the National Forest System.

				(2)To build upon the

			 knowledge base to be developed using catastrophic events research projects

			 conducted under title I, the Secretary of Agriculture should be authorized to

			 use the same authorities provided under sections 104 and 105 to design and

			 carry out projects in the experimental forests.

				302.Availability

			 and use of pre-approved management practices on National Forest experimental

			 forestsManagement practices

			 included on the list of pre-approved management practices prepared under

			 subsection (a) of section 104 may be implemented, in the manner provided by

			 such section, in an experimental forest established pursuant to section 4 of

			 the Forest and Rangeland Renewable Resources Research Act of 1978 (16 U.S.C.

			 1643) or the organic administrative authorities of the Secretary of Agriculture

			 (16 U.S.C. 551).

			303.Availability

			 and use of alternative arrangements for projects on National Forest

			 experimental forestsSection

			 105 shall apply with respect to any individual activity or a series of

			 activities proposed to be undertaken in an experimental forest established

			 pursuant to section 4 of the Forest and Rangeland Renewable Resources Research

			 Act of 1978 (16 U.S.C. 1643) or the organic administrative authorities of the

			 Secretary of Agriculture (16 U.S.C. 551).

			IVGeneral

			 provisions

			401.RegulationsThe Secretary concerned is not required to

			 promulgate regulations to implement this Act.

			402.Authorization

			 of Appropriations

				There are

			 authorized to be appropriated such sums as are necessary to carry out this

			 Act.

				

